Case 2:20-cv-04834-JAK-MAA Document 1-1 Filed 05/29/20 Pageilof7 Page ID #:10

EXHIBIT “1”

 
Case 2:20-cv-04834-JAK-MAA Document 1-1 Filed 05/29/20 Page2of7 Page ID #:11

iy [| WebVoyage Record View x YS i

8 = Os

 

€ GS | @ Secure | https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?v1 =98ti= 1,9&Search_Arg=Mc

  

 

xe | id mo & @ :

ia a

, Fea |

copyright
Dear ogee elie

Help Eee te re Bae Start Over

 

 

Public Catalog

Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = McGucken Elliot
Search Results: Displaying 9 of 59 entries

oa =)

 

2016 Group Registration Photos, Dr. Elliot McGucken 45SURF Hero's Odyssev...

Type of Work: Visual Material
Registration Number / Date: VA0002089215 / 2018-02-19

Application Title: 2016 Group Registration Photos, Dr. Elliot MceGucken 45SURF Hero’s Odyssey Mythology Fine Art
Photography, published January 5th, 2016 to December 31st, 2016, Approximately 14.266 Photos.

Title: 2016 Group Registration Photos, Dr. Elliot MeGucken 45SURF Hero’s Odyssey Mythology Fine Art
Photography, published January Sth, 2016 to December 31st, 2016, Approximately 14,266 Photos.

Description: Electronic file (eService)
Copyright Claimant: Elliot McGucken. Address: 817 Levering Ave., Apt. 14, Los Angeles, CA, 90024, United States.
Date of Creation: 2016
Date of Publication: 2016-01-05
Nation of First Publication: United States

Authorship on Application: 45S5URF Hero's Odyssey Mythology, pseud. of Elliot McGucken (author of pseudonymous work):
Domicile: United States. Authorship: photograph.

Rights and Permissions: Elliot McGucken, 817 Levering Ave., Apt. 14, Los Angeles, CA, 90024, United States, (310) 806-3647,
(310) 806-3647, goldennumberratio@gmail.com
Names: McGucken, Elliot
4ASSURF Hero’s Odyssey Mythology, pseud.

 

Infringement #2:
https://Awww.etsy.com/listing/510953520/beach-during-sunset-3-panel-split-sunset?ref=shop_ho
me_active 72"

   

 

https://i.etsystatic.com/9476185/r/il/49f9ea/1227647103/il_ 570xN.1227647103_cmsm.jpg
Case 2:20-cv-04834-JAK-MAA Document 1-1 Filed 05/29/20 Page3of7 Page ID #:12

 

MCGUCKEN FINE ART COPYRIGHT REGISTRATION:

VA0002089215 / 2018-02-19

Title on Copyright Deposit:

2016-1-21 -Malibu-Winter-Beaches-Seashore-Fine-Art-Landscape-Sunsets-Dr-Elliot-23888701 5
33-m.jpg

Infringement #2:

https://Awww.etsy.com/listing/510953520/beach-during-sunset-3-panel-split-sunset?ref=shop ho
me active 72"

https://i.etsystatic.com/9476185/r/il/49f9ea/1227647103/il_ 570xN. 1227647103 cmsm.jpq
Case 2:20-cv-04834-JAK-MAA Document 1-1 Filed 05/29/20 Page4of7 Page ID #:13

KD,

Fee wae a 4 z 8
ae a
| 4 [} WebVoyage Record View * VA =

x

      

S Gc | @ Secure | https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?vi

pyright

  
 

Meise ets

 

Public Catalog

Copyright Catalog (1978 to present)
Search Request: Left Anchored Name = McGucken Elliot

Search Results: Displaying 9 of 59 entries

 

 

2016 Group Registration Photos, Dr. Elliot McGucken 45SURF Hero's Odyssey...

Type of Work: Visual Material
Registration Number / Date: VA0002089215 / 2018-02-19

Application Title: 2016 Group Registration Photos, Dr. Elliot MeGucken 45SURF Hero’s Odyssey Mythology Fine Art
Photography. published January 5th, 2016 to December 31st, 2016, Approximately 14.266 Photos.

Title: 2016 Group Registration Photos, Dr. Elliot McGucken 45SURF Hero’s Odyssey Mythology Fine Art
Photography, published January 5th, 2016 to December 31st, 2016, Approximately 14,266 Photos.

Description: Electronic file (eService)
Copyright Claimant: Elliot McGucken. Address: 817 Levering Ave., Apt. 14, Los Angeles, CA, 90024, United States.
Date of Creation: 2016 é
Date of Publication: 2016-01-05
Nation of First Publication: United States

Authorship on Application: 45SURF Hero’s Odyssey Mythology, pseud. of Elliot McGucken (author of pseudonymous work):
Domicile: United States. Authorship: photograph.

Rights and Permissions: Elliot McGucken, 817 Levering Ave., Apt. 14, Los Angeles, CA, 90024, United States, (310) 806-3647,
(310) 806-3647, goldennumberratio@gmail.com

Names: McGucken, Elliot
45SURF Hero's Odyssey Mythology, pseud.

em

It = ae a ee il

 

Infringement #3:

httos://www.etsy.com/listing/507083706/bridge-on-beach-canvas-print-beautiful?ga_ search que
rv=pier&ref=shop_items_ search 2

https://img.etsystatic.com/il/47687b/1168799792/il_ 570xN.1168799792 bgoz.jpg?version=0
Case 2:20-cv-04834-JAK-MAA Document 1-1 Filed 05/29/20 Page5of7 Page ID #:14

 

MCGUCKEN FINE ART COPYRIGHT REGISTRATION:

VA0002089215 / 2018-02-19

Title on Copyright Deposit:

2016-1-17-Sony-A7RIl-Fine-Art-S uper-Sharp-Sony-16-35mm-Vario-Tessar-2381 7493073-m.jpg

Infringement #3:

httos:/Avww. etsy. com/listing/507083706/bridge-on-beach-canvas-print-beautiful?aa search que
ry=pier&ref=shop items search 2

httos://img.etsystatic.comvil/47687b/1168799792/il_570xN.1168799792 baoz.jpa?version=0

 
Case 2:20-cv-04834-JAK-MAA Document 1-1 Filed 05/29/20 Page6éof7 Page ID #:15

mz)

a Naveen
o hi WebYovage Kecord View We a

Boe ie

   
 
 
   

   

€ G | @ Secure ritpsy/cocatalogdec.gow/egi-bin/| Wwebrec: | PT a:

 

 

rakosr ian

Public Catalog

Copyngh- Catalag (1378 to present}
Rearch Recnest: Let Anchored Names = MeGucken Tice
Semch Results. Displaying § of $5 cuties

 

2915 Group Registration Phoies, Dn Elliot MeGuehen 45SURF Hero's Odpsser...

‘Type of Work: Visual Meter.al
Registration Number / Tate: VAGO02089199 ' 2019-09-79
Application Tide: 2015 Group Reyiste stion Photes, Da. Elliot MuGucher: 45SURF Eery's Odyssey My thology Fine Art Photog: aphy, publishes January 11,2015 te
December 3 Let, 2015, Approximazely 20,358 Photos.
Title: 2015 Group Registration Photos, Dr. Elliot MeGucker 1SSURF Eero's Odyasey Mythology Fine Art Photography. published January 1st 2015 te
Terember 31st, 2015, Apprenintacely 20,353 Phomox
Description: Flecironic file Servier)
Copyright Clatarant: Elnot McGucken. Adress. 217 Levering Ave., Apt Id, Los Anucles, CA, 99024, Uniced States.
Date of Creation: 2013
Date of Publication: 2015-01-01
Nation of First Publication: United Scates
‘suthorship on Application: (SURF Hero's Odyssey Miytholegy. pseud of Elliot MeGucken (author of pseudomymous work): Domicile: United States. Authorship: photograph.
Rights and Permissions: Elhot McGuckcn, $17 Levering Ave., Apt. 4, Los Angeles, CA, 90024, United States, G 10) 806-3647, (G10) 808-3547,
goldeuamberalio@ gmail.com
Names: MeCmcker, Jo}ior
SSURE Hers’s Odyssey Mythology prtud

Gl ereriowe nem >

Save, Print and Email (Help Page)

Select Dewnlead Mnen-as | Fall Record 7 || Farnat - Prin /Save |

 

 

 

inter yor email ardress:| Ural

 

 

 

 

Usip Ssach Lustory ‘Iitles Start Over &

Infringement #4:
https://www.etsy.com/listing/524759355/beach-durin

   

 
|

| Case 2:20-cv-04834-JAK-MAA Document 1-1 Filed 05/29/20 Page 7of7 Page ID #:16

 

MCGUCKEN FINE ART COPYRIGHT REGISTRATION:
VA0002089199 / 2018-02-19

Name on Copyright Deposit:
2015-5-26-Malibu-Pier-Sunset-Brilliant-Colors-Before-The-Rain-17511 483284-m.jpg

Infringement #4:
httos://www.etsy.com/listing/524759355/beach-during-sunset-3-panel-split-sunset?aa search g
uery=beach&ref=shop items search 16

httos://img.etsystatic.com/il/35ae03/1227637915/il_570xN.1227637915 1ppt.ipna?version=0
